      4:20-cv-00689-RBH           Date Filed 05/20/20         Entry Number 19      Page 1 of 2




                                   UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF SOUTH CAROLINA
                                         FLORENCE DIVISION

    Earl Gene Johnson, Jr.,             )                     Civil Action No.: 4:20-cv-00689-RBH
                                        )
           Plaintiff,                   )
                                        )
    v.                                  )                     ORDER
                                        )
    Shipp Daniels and Heather S. Weiss, )
                                        )
           Defendants.                  )
    ____________________________________)

           This matter is before the Court for review of the Report and Recommendation (“R & R”) of

    United States Magistrate Judge Thomas E. Rogers, III, who recommends summarily dismissing

    Plaintiff’s complaint with prejudice and without issuance and service of process.1 See ECF No. 17.

           The Magistrate Judge makes only a recommendation to this Court. The recommendation has

    no presumptive weight, and the responsibility to make a final determination remains with this Court.

    See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with making a de novo

    determination of those portions of the R & R to which specific objection is made, and the Court may

    accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit

    the matter with instructions. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

           Plaintiff has not filed objections to the R & R, and the time for doing so has expired.2 In the

    absence of objections to the R & R, the Court is not required to give any explanation for adopting the

    Magistrate Judge’s recommendations. See Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983).

    The Court reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life &


1
        The Magistrate Judge issued the R & R in accordance with 28 U.S.C. § 636(b) and Local Civil Rule
73.02(B)(2) (D.S.C.).
2
          Plaintiff’s objections were due by May 4, 2020. See ECF Nos. 17 & 18.
      4:20-cv-00689-RBH            Date Filed 05/20/20            Entry Number 19            Page 2 of 2




    Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed objection,

    a district court need not conduct de novo review, but instead must ‘only satisfy itself that there is no

    clear error on the face of the record in order to accept the recommendation’” (quoting Fed. R. Civ. P.

    72 advisory committee’s note)).

           Having found no clear error, the Court ADOPTS the Magistrate Judge’s R & R [ECF No. 17]

    and DISMISSES the complaint with prejudice and without issuance and service of process.3

           IT IS SO ORDERED.



    Florence, South Carolina                                                        s/ R. Bryan Harwell
    May 20, 2020                                                                    R. Bryan Harwell
                                                                                    Chief United States District Judge




3
         The Magistrate Judge already provided Plaintiff an opportunity to file an amended complaint, which Plaintiff
did. See ECF Nos. 6 & 9.

                                                              2
